Citation Nr: 0519115	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  00-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from June 1967 to January 1968.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In October 2003, the Board remanded this 
matter to the RO for additional development.  The case has 
been returned to the Board for further appellate 
consideration.

The Board notes that the January 2000 rating decision 
addressed the issues of entitlement to service connection for 
a nervous disorder, PTSD, and alcohol abuse.  These issues 
were appealed.  During a March 2002 hearing before the 
undersigned, however, it was indicated that there really was 
no separate issue being presented on appeal for service 
connection for alcohol abuse.  The appeal only concerns 
service connection for a psychiatric disorder, to include 
PTSD.  Thus, the only issue on appeal is as noted on the 
title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board previously obtained additional development of this 
claim to determine the etiology of the veteran's psychiatric 
disorder.  In June 2002, the Board requested that a VA 
examination be conducted to determine, among other things, 
whether it was at least as likely as not that: a) the veteran 
had a pre-existing psychiatric condition, including PTSD, at 
the time of entry into service; and, if so, b) the condition 
underwent a permanent increase in severity during service.  A 
May 2003 VA examination report notes the following opinion:  
"Given the severity of the childhood abuse, . . . it is at 
least as likely as not that [the veteran] had a preexisting 
psychiatric condition which was present at the time of his 
entry into service, which was PTSD."  The examiner went on 
to state that he was unable to state that the condition did 
or did not undergo a permanent increase in severity.  The 
examiner also indicated that he was unable to state whether 
the veteran had a current psychiatric condition resulting 
from in-service aggravation of his preexisting condition.  It 
was not possible to say whether the appellant's preexisting 
PTSD was aggravated in service because of the complexity of 
the clinical history and presentation plus the remoteness in 
time of his service.  

After the above development was accomplished (and subsequent 
to the Board's October 2003 remand), the United States Court 
of Appeals for the Federal Circuit (Circuit Court) clarified 
the standard that was to be used when determining if a 
disability preexisted service and underwent aggravation in 
service.  In Wagner v. Principi, 370 F.3d 1089, (Fed. Cir. 
2004), the Circuit Court held that there must be clear and 
unmistakable evidence of both a preexisting condition, and a 
lack of in-service aggravation to overcome the presumption of 
soundness.  Here, the Board notes that the veteran's 
enlistment examination did not note any psychiatric 
disorders.  Given this, and given the standard used by the 
examiner in the May 2003 examination (at least as likely as 
not) the Board must remand this case yet again for 
accomplishment of another VA examination.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for another VA psychiatric examination.  
The claims files must be provided to the 
examiner for review.  The examiner is 
advised that all necessary special 
testing must be accomplished.  The 
examiner is to conduct a complete review 
of the evidence of record, to include 
service medical records, as well as post-
service psychiatric records.  The 
examiner should then answer the following 
questions:  a) what is (are) the 
diagnosis (diagnoses) of the veteran's 
psychiatric disorder(s); b) does the 
evidence clearly and unmistakably show 
that any diagnosed psychiatric disorder 
(and which, if more than one psychiatric 
disorder) preexisted service; if so, c) 
does the evidence clearly and 
unmistakably show that such preexisting 
psychiatric disorder did not undergo a 
permanent increase in severity during 
service.  If the evidence shows that any 
psychiatric disorder did undergo a 
permanent increase in severity, the 
examiner is to state whether such 
increase was due to the natural progress 
of the disorder.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  In 
addition, if any further development is 
required under the Veterans Claims 
Assistance Act of 2000, such development 
must be accomplished. 

4.  Following any other appropriate 
development, the RO should issue a rating 
decision based on all the evidence of 
record.  If any benefit sought on appeal 
is not granted, the appellant should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The appellant should then 
be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




